8 N.J. 228 (1951)
84 A.2d 626
THOMAS W. HUGHES, PLAINTIFF-RESPONDENT,
v.
RUDOLPH EISNER, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 19, 1951.
Decided November 26, 1951.
Mr. Rudolph Eisner argued the cause pro se.
*229 PER CURIAM.
The appellant, who was successful in the Appellate Division of the Superior Court in reversing a judgment of the Chancery Division of that court, appeals here under a claim of right. He voices dissatisfaction with the opinion of the Appellate Division. Appeals, however, are taken from judgments and not from opinions. He also argues strenuously that the denial of costs by the court below constitutes a violation of his constitutional rights. Under our rules costs are not a matter of right but are discretionary, Rule 1:4-11 made applicable to the Appellate Division of the Superior Court by Rule 4:4-7. The sole basis advanced to establish a right to appeal in the instant case is the alleged existence of constitutional questions, Const., Art. VI, sec. V, par. 1 (a). After studying the brief of the appellant and after listening to his argument we perceive no constitutional questions. The appeal is therefore dismissed for want of jurisdiction.
For dismissal  Chief Justice VANDERBILT, and Justices CASE, HEHER, WACHENFELD, BURLING and ACKERSON  6.
Opposed  None.